Opinion filed October 21, 2005












 








 




Opinion filed October 21,
2005
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00263-CR 
                                                    __________
 
                                          Octavio Molina, Appellant
 
                                                             V.
 
                                            State
of Texas, Appellee
 

 
                                        On
Appeal from the County Court at Law
 
                                                       Rockwall
County, Texas
 
                                               Trial Court Cause No. CR04-0704
 

 
                                                                   O
P I N I O N
Octavio Molina has filed in this court a motion to dismiss
his appeal.  In his motion, appellant
requests that his notice of appeal be withdrawn and that his appeal be
dismissed.  The motion is signed by both
appellant and his attorney.
The
motion is granted, and the appeal is dismissed.
 
October 21, 2005                                                                    PER
CURIAM
Do not
publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Wright, C.J.,
and
McCall, J., and
Strange, J.